Citation Nr: 0839634	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  96-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
paranoid schizophrenia prior to March 5, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In November 2006, the Board remanded the case for further 
evidentiary development.  The veteran testified before the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
the hearing is of record.

As a matter of procedural clarification, the veteran 
contended at the hearing that he was entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  He asserted that he 
filed a claim in 1998 but that it was not properly 
adjudicated.  He maintains that he was granted a 100 percent 
schedular rating in 2002 but that he is entitled to a TDIU 
prior to that time because he was unemployable.  

However, the Board has carefully reviewed the entire (now 6-
volume) claims file and find that the TDIU claim was, in 
fact, denied by decision dated in February 2000.  Because he 
did not appeal that decision, it became final.  As such, the 
issue of a TDIU is not on appeal and not before the Board at 
this time.

The issues of entitlement to a disability rating in excess of 
30 percent for postoperative right shoulder dislocation and 
TDIU are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to March 5, 2002, the veteran's paranoid schizophrenia 
was not productive of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
of short- and long-term memory; furthermore, there was no 
evidence of difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

Prior to March 5, 2002, the criteria for a rating in excess 
of 30 percent evaluation for paranoid schizophrenia were not 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.130; 
Diagnostic Code (DC) 9203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Here, the veteran was initially granted service connection 
for paranoid schizophrenia in a July 1998 rating decision, 
and assigned a 30 percent evaluation effective December 14, 
1994.  In August 1998, he filed a notice of disagreement 
challenging the assignment of the 30 percent evaluation.  

In a December 2002 rating decision, the RO increased his 
rating to 100 percent effective March 5, 2002.  The RO 
explained that this was the date that the medical evidence 
from the VA Medical Center (VAMC) in Salisbury, North 
Carolina, showed definite worsening of the mental condition.  

The veteran argues that the March 5, 2002, medical treatment 
record to which the RO referred was merely a routine visit to 
get his medications renewed, and that his condition at that 
time was the same in severity as it had been in 1994.  Thus, 
he contends that his 100 percent evaluation should have an 
effective date of December 14, 1994.  

The RO has rated the veteran's schizophrenia under DC 9203.  
Under the current regulations, 30 percent evaluation will be 
assigned with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for schizophrenia 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Here, the veteran has reported a history of suicide attempts, 
hearing voices, and seeing "spirits."  However, he has 
expressed that his symptomatology greatly improved when 
taking his psychiatric medication.  

In a February 1995 decision, the Social Security 
Administration (SSA) determined that the veteran did not 
perform any substantial gainful activity since December 10, 
1993, and that his "severe" impairments prevented him from 
performing substantial gainful activity.  However, these 
impairments were limited to residuals of a shoulder injury, 
degenerative disc disease, chronic pain, and alcohol abuse.  
There was no mention of his paranoid schizophrenia or any 
other psychiatric condition in the SSA disability 
determination.  

The veteran was afforded a VA mental disorders in April 1998, 
in which he was found to be friendly and cooperative.  Upon 
examination, he admitted to hallucinations, delusions, and 
some paranoia, although these were found to be diminished at 
the time due to his psychiatric medication.  Slight pressure 
of speech was also noted.  

VA outpatient treatment records from 1994 to 1996 deal 
predominantly with the veteran's alcohol and substance abuse, 
and note that his symptomatology improved with treatment and 
medication.  VA outpatient treatment records dated in 1998 
indicated that he was attending school and spending most of 
his free time studying.  He planned on attending college to 
obtain a degree in paralegal studies.  

The March 5, 2002, treatment note from the VAMC on which the 
RO based its decision to increase the veteran's rating to 100 
percent, indicated that he was married in 2001.  His motor 
home had recently caught on fire and caused him to 
temporarily lapse in taking his psychiatric medications.  As 
a result, he was talking loudly and hearing voices.  However, 
he denied any visual hallucinations as well as suicidal or 
homicidal ideations.  His memory was found to be intact and 
his speech was tangential.  

Considering this evidence, the Board finds that a disability 
rating in excess of 30 percent is not warranted for the 
period prior to March 5, 2002.  Although suicidal ideation 
and auditory hallucinations were noted during the period when 
the veteran was unable to take his psychiatric medications, 
there was no evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
of short- and long-term memory.  

Further, although the veteran was found to be disabled by the 
SSA, this disability determination was based on his shoulder 
injury, degenerative disc disease, chronic pain, and alcohol 
abuse rather than on any psychiatric symptomatology.  To the 
contrary, the record reflects that he was successfully 
attending classes in paralegal studies during the period 
prior to March 5, 2002.

The Board has considered the veteran's written statements 
that his paranoid schizophrenia was more severe than 
evaluated during the period prior to March 5, 2002.  Although 
his statements and are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, while the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.   See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Furthermore, the evidence does not reflect that the veteran 
paranoid schizophrenia alone caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards was rendered impracticable prior to March 
2002.  

As noted above, although the veteran was found to be disabled 
by the SSA, this disability determination was based on his 
shoulder injury, degenerative disc disease, chronic pain, and 
alcohol abuse rather than on any psychiatric symptomatology.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 for paranoid schizophrenia 
was not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran's increased rating claim for paranoid 
schizophrenia arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records, private treatment records, and VA 
treatment records with the claims folder, and he was afforded 
a VA examination in April 1998. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

A rating in excess of 30 percent for paranoid schizophrenia 
prior to March 5, 2002, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that an 
examination is necessary in order to accurately assess the 
severity of the veteran's postoperative right shoulder 
dislocation.  In so finding, it is acknowledged that the most 
recent VA examination relevant to his shoulder was performed 
in October 2002.  Because the evidence of record, including 
the veteran's testimony at his July 2008 Board hearing, 
indicates a potential worsening of the his right shoulder 
condition since his last examination, a new joints 
examination should be scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any VA clinical 
records from the VA Medical Center in 
Salisbury, North Carolina, for the period 
from July 2008 to the present.

2.  The RO should then arrange for an 
appropriate examination to determine the 
severity of the veteran's postoperative 
right shoulder dislocation.  All 
necessary tests should be conducted.    

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder should be reviewed in 
conjunction with the examination and the 
examiner's report should indicate that 
such review occurred.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


